Citation Nr: 1635104	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disability. 

2.  Entitlement to a psychiatric disability to include, posttraumatic stress disorder (PTSD), attention deficit hyperactive disorder (ADHD), anxiety disorder, not otherwise specified (NOS), alcohol dependence, adjustment disorder with mixed anxiety and depressed mood, situational stress, personality disorder, and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Board videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims file appears to be missing some records necessary to the adjudication of the claim.  The Veteran was provided with a February 2016 Board videoconference hearing.  During the hearing the Veteran submitted four pages of medical records which contained a list of medication he was taking.  However, it does not appear that these records were associated with the Veteran's electronic claims file.  Therefore, the Veteran must be contacted and given the opportunity to resubmit the medical documentation.  The Board notes the Veteran's VA treatment records do contain a list of current medications dated as recently as, September 2015, which may be duplicative of what the Veteran intended to submit.  However, the Veteran must still be informed that the documents were not added to his electronic claims file and given the opportunity to resubmit them.   

Additionally, a May 2015 VA treatment record indicated that the Veteran had previously seen a private psychiatrist by the name of Dr. Jones.  It does not appear that records from Dr. Jones. have been obtained; therefore efforts must be made to do so.  

The Veteran is seeking service connection for a psychiatric disability to include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has provided several statements detailing his in service stressors.  See January 2010 VA treatment record, May 2010 VA examination, June 2010 VA Form 21-0781, April 2012 and October 2013 VA treatment records, and February 2016 Board videoconference hearing transcript.  The RO requested records from the National Personnel and Records Center (NPRC) to corroborate the Veteran's claim; however, it does not appear that any of the necessary additional efforts were made.  Thus, the claim must be remanded in order to perform the additional development necessary to corroborate the Veteran's claim and a formal finding issued on the matter.  

Additionally, if the Veteran engaged in combat or his claimed stressor is related to combat, the Veteran's testimony alone is sufficient to establish the occurrence of the claimed stressor.  Therefore, determining the scope of the Veteran's combat experience, and whether any disability was incurred during a period of combat, is critical to the resolution of these claims, as combat veterans are entitled to consideration of their claims under the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b).  

During his February 2016 Board hearing the Veteran stated that all of his stressors were combat related.  The RO submitted a February 2010 request to the NPRC requesting information pertaining to the Veteran's combat operations.  The NPRC responded stating that standard source documents were not available but all other documents were provided.  However, the records provided did not give a clear indication of the Veteran's combat experience.  Therefore, the RO must complete any additional development necessary to determine the Veteran's combat experience, as well as provide a formal finding on the matter.  

A VA examination is needed in connection with the Veteran's claim for entitlement to a psychiatric disability to include, PTSD, ADHD, anxiety disorder, NOS, alcohol dependence, adjustment disorder with mixed anxiety and depressed mood, and situational stress, personality disorder, and depression.  

The Veteran's most recent VA examination occurred in May 2010.  The May 2010 VA examiner included a discussion of the Veteran's in service stressors but did not include an adequate discussion of the Veteran's post service non-military stressors.  During his active service the Veteran submitted a February 1993 letter, in relation to a disciplinary action, which detailed the extreme depression he was experiencing due to a domestic dispute.  The Veteran endorsed stress related to a divorce in January 2003 and February 2005 VA treatment records.  As a result, in January 2003 the Veteran was diagnosed with situational stress and depression with insomnia.  In a March 2006 VA treatment record the Veteran reported stress due to his upcoming marriage.  An April 2012 VA treatment record noted the Veteran reported feeling depressed because he was not selected for a new job and felt victimized at his current job.  The Veteran endorsed having his psychiatric symptoms triggered by his problems at work.
  
Additionally, there is evidence that the Veteran had psychiatric disabilities which preexisted his active service.  The Veteran provided statements indicating that he had been diagnosed with ADHD as a child.  See August 2004 and February 2005 VA treatment records.  An October 2013 VA treatment record noted the Veteran carried an Axis I diagnosis of rule out ADHD combined type with inattention and impulsivity.  Additionally, in a January 2010 VA treatment record the Veteran reported he was the victim of sexual abuse as a child, which continued to trouble him in the present.  Therefore, a VA opinion must be obtained which addresses the possibility of a psychiatric disability which preexisted the Veteran's active service.  

The Veteran was diagnosed with alcohol dependence by the May 2010 VA examiner.  A veteran may be entitled to service connection for alcohol dependence when it is secondary to a service connected psychiatric disability.  However, the May 2010 VA examiner did not address whether the Veteran's alcohol dependence was secondary to any diagnosed psychiatric disability.  Therefore a VA opinion which adequately addresses the Veteran's alcohol dependence should be obtained.  

As to the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disability, a nexus opinion regarding the Veteran's sleep apnea and any diagnosed psychiatric disability has not yet been obtained.  

Moreover, the Veteran's active service contained Persian Gulf War service.  Persian Gulf War Veterans are entitled to service connection for certain chronic disabilities which cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  The qualifying chronic disabilities include (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d).  

Therefore, a VA examination in connection with the Veteran's claim for entitlement to service connection for sleep apnea, which addresses the etiology of the Veteran's sleep apnea, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for a psychiatric disability or sleep apnea since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from the Veteran's private psychiatrist Dr. Jones.  Inform the Veteran and provide him with the chance to submit additional records.

3.  Contact the Veteran and provide him with the opportunity to resubmit the medical document (list of medications) he submitted during his February 2016 Board videoconference hearing.  

4.  Provide a copy of the Veteran's June 2010 VA Form 21-0781 along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records to the JSRRC or other appropriate service department entity to attempt to verify the Veteran's reported stressors, including his reports of scuds and missiles being shot in the near vicinity while he was in Southeast Asia.  Document all correspondence.
 
5.  Make a formal finding for the record as to the nature and extent of the Veteran's combat service and whether any of the Veteran's noncombat stressors have been corroborated (outlining the evidence that supports the determination).
 
6.  After the above development has been completed, arrange for VA psychiatric examination of the Veteran to ascertain the nature and likely etiology of any psychiatric disability and, in particular, whether any were caused or aggravated by his military service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found, to include, PTSD, ADHD, anxiety disorder, NOS, alcohol dependence, adjustment disorder with mixed anxiety and depressed mood, and situational stress, personality disorder, and depression.

(b)  Does the Veteran have a diagnosis of PTSD based on a on a fear of terrorist or hostile activity or confirmed combat activity in service?  The Board notes the examiner should consider the fact that the Veteran experienced fear of terrorist or hostile activity conceded.  Please discuss the stressor and symptoms that support any diagnosis of PTSD.  If PTSD is not diagnosed, indicate clearly what symptoms needed for such a diagnosis are lacking.

(c)  Is any current psychiatric disability at least as likely as not (a 50 percent or greater probability) caused by service?  

The examiner should consider and discuss as necessary:

(i)  The Veteran's lay statements indicating his symptoms have continued since his separation from service, to include the April 2012 VA treatment record; and 

(ii)  The September 1990 service treatment record noting the Veteran's reported depression and a diagnosis of occupational problem with rule out adjustment disorder.  

The examiner should also consider and discuss as necessary the statements provided by the Veteran detailing his non-service related stressors including:  

(i)  Coping with divorce, See February 1993 Military Personnel Record, and January 2003 and February 2005 VA treatment records;

(ii)  A domestic dispute, See February 1993 Military Personnel Record;

(iii)  Getting married, See March 2006 VA treatment record; and 

(iv)  Job related stress, See April 2012 VA Treatment record.   

(d)  Please opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's alcohol dependence is secondary to any diagnosed psychiatric disability or is a primary entity. 

If the examiner finds that any of the Veteran's diagnosed psychiatric disabilities had their onset prior to his entry into active service in November 1981, the examiner should address the following:

(a)  Does the evidence of record clearly and unmistakably show that the psychiatric disability existed prior to his entry onto active duty?  

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's statements indicating a childhood diagnosis of ADHD.  See August 2004 and February 2005 VA treatment records; and 

(ii)  The Veteran's reported history of being a victim of sexual abuse.  See January 2010 VA treatment record.  

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that any preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation. 

Please identify any such evidence with specificity.

7.  After the above development has been completed, arrange for a VA examination, in connection with the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disability, to ascertain the nature and likely etiology of his sleep apnea.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the signs or symptoms of the Veteran's sleep apnea represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian gulf service?

(b)  If the answer to (a) is no is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disability is caused by his active service?

(c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed sleep disorder is caused by any diagnosed psychiatric disorder? 

The examiner should consider and discuss as necessary the Veteran's February 2016 Board videoconference hearing testimony linking his sleep apnea to his psychiatric symptoms.  

(d)  If the answer to (c) is no, is it at least as likely as not that any currently diagnosed sleep disorder is aggravated by any diagnosed by psychiatric disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea present (i.e., a baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

8.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

